Exhibit 10.2
VIASAT, INC.
1996 EQUITY PARTICIPATION PLAN
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
     ViaSat, Inc. (the “Company”), pursuant to the 1996 Equity Participation
Plan of ViaSat, Inc. (as amended from time to time, the “Plan”), hereby grants
to the holder listed below (“Optionee”), an option to purchase the number of
shares of the Company’s Common Stock set forth below (the “Option”). This Option
is subject to all of the terms and conditions as set forth herein and in the
Stock Option Agreement attached hereto as Exhibit A (the “Stock Option
Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Stock Option Agreement.
Optionee:
Grant Date:
Vesting Commencement Date:
Exercise Price per Share:                     $
Total Number of Shares
Subject to Option:
Expiration Date:

         
Type of Option:
  o Incentive Stock Option   o Non-Qualified Stock Option
 
       
Vesting Schedule:
             

     By his or her signature and the Company’s signature below, Optionee agrees
to be bound by the terms and conditions of the Plan, the Stock Option Agreement
and this Grant Notice. Optionee has reviewed the Stock Option Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions arising under the Plan or
the Option.

                              VIASAT, INC.       OPTIONEE:    
 
                           
By:
              By:                                   Print Name:       Print
Name:    
 
                           
Title:
                                                      Address:   6155 El Camino
Real       Address:    
 
                           
 
      Carlsbad, CA 92009                    
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION AGREEMENT
     Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, the Company has granted
to Optionee an option under the Plan to purchase the number of shares of Common
Stock indicated in the Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice. If Optionee is an
Independent Director, the term “Committee” as used in the Grant Notice and this
Agreement shall instead be deemed to refer to the Board.
     1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.
ARTICLE II
GRANT OF OPTION
     2.1 Grant of Option. In consideration of Optionee’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Optionee the Option
to purchase any part or all of an aggregate of the number of shares of Common
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan, the Grant Notice and this Agreement. Unless designated as a
Non-Qualified Stock Option in the Grant Notice, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.
     2.2 Exercise Price. The exercise price of the shares of Common Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that if this Option is designated
as an Incentive Stock Option, the price per share of the shares subject to the
Option shall not be less than the greater of (i) 100% of the Fair Market Value
of a share of Common Stock on the Grant Date, or (ii) 110% of the Fair Market
Value of a share of Common Stock on the Grant Date in the case of an Optionee
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
“subsidiary corporation” of the Company or any “parent corporation” of the
Company (each within the meaning of Section 424 of the Code).

A-1



--------------------------------------------------------------------------------



 



ARTICLE III
PERIOD OF EXERCISABILITY
     3.1 Commencement of Exercisability.
          (a) Subject to Sections 3.2, 3.3 and 5.6, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.
          (b) No portion of the Option which has not become vested and
exercisable at the date of Optionee’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided by the
Committee or as set forth in a written agreement between the Company and
Optionee.
     3.2 Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.
     3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
          (a) The expiration of six years from the Grant Date;
          (b) If this Option is designated as an Incentive Stock Option and
Optionee owned (within the meaning of Section 424(d) of the Code), at the time
the Option was granted, more than 10% of the total combined voting power of all
classes of stock of the Company or any “subsidiary corporation” of the Company
or “parent corporation” of the Company (each within the meaning of Section 424
of the Code), the expiration of five years from the date the Option was granted;
or
          (c) The expiration of three months following the date of Optionee’s
Termination of Service (as defined below), unless such termination occurs by
reason of Optionee’s death, disability (as such term is defined in
Section 22(e)(3) of the Code) (“Disability”) or discharge for Cause (as defined
below), unless Optionee dies within said three-month period;
          (d) The expiration of one year following the date of Optionee’s
Termination of Service by reason of Optionee’s death or Disability; or
          (e) The date of Optionee’s Termination of Service as a result of
Optionee’s discharge for Cause.
     Optionee acknowledges that an Incentive Stock Option exercised more than
three months after Optionee’s termination of status as an Employee, other than
by reason of death or Disability, will be taxed as a Non-Qualified Stock Option.
     For purposes of this Agreement, “Termination of Service” means the last to
occur of Optionee’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable. Optionee shall not be deemed to have a
Termination of Service merely because of a change in the capacity in which
Optionee renders service to the Company or any Subsidiary (i.e., Optionee is an
Employee and becomes a consultant) or a change in the entity for which Optionee
renders such service (i.e., an Employee of the Company becomes an Employee of a
Subsidiary), unless following such change

A-2



--------------------------------------------------------------------------------



 



in capacity or service Optionee is no longer serving as an Employee, Director or
consultant of the Company or any Subsidiary.
     For purposes of this Agreement, “Cause,” unless otherwise defined in an
employment or services agreement between Optionee and the Company or any
Subsidiary, shall mean Optionee’s substantial failure to perform duties as an
Employee, Director or consultant, dishonesty, fraud, gross negligence or
misconduct against the Company or any Subsidiary or affiliate, unauthorized use
or disclosure of confidential information or trade secrets of the Company or any
Subsidiary or affiliate, or conviction of, or plea of nolo contendere to, a
crime punishable by law (except misdemeanor violations), in each case as
determined by the Committee, and its determination shall be final and binding.
     3.4 Special Tax Consequences. Optionee acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options, including the Option, are first exercisable for the first time by
Optionee in any calendar year exceeds $100,000 (or such other limitation as
imposed by Section 422(d) of the Code), the Option and such other options shall
be treated as not qualifying under Section 422 of the Code but rather shall be
considered Non-Qualified Stock Options. Optionee further acknowledges that the
rule set forth in the preceding sentence shall be applied by taking Options and
other “incentive stock options” into account in the order in which they were
granted.
ARTICLE IV
EXERCISE OF OPTION
     4.1 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than one share of Common Stock and shall be for whole shares only.
     4.2 Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company Secretary (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:
          (a) An Exercise Notice in writing signed by Optionee or any other
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice in such form as is
prescribed by the Committee and complying with all applicable rules established
by the Committee; and
          (b) Subject to Section 5.2(d) of the Plan:
               (i) Full payment (in cash or by check) for the shares with
respect to which the Option or portion thereof is exercised; or
               (ii) With the consent of the Committee, by delivery of a full
recourse promissory note bearing interest (at no less than such rate as shall
then preclude the imputation of interest under the Code) and payable on such
terms and conditions as may be approved by the Committee. The Committee may also
prescribe the form of such note and the security to be given for such note. The
Option may not be exercised, however, by delivery of a promissory note or by a
loan from the Company when or where such loan or other extension of credit is
prohibited by law; or

A-3



--------------------------------------------------------------------------------



 



               (iii) With the consent of the Committee, by delivery of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of delivery equal to the aggregate exercise price of the
Option or exercised portion thereof; or
               (iv) With the consent of the Committee such payment may be made,
in whole or in part, through the delivery of shares of Common Stock owned by
Optionee, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; or
               (v) Through the delivery of a notice that Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or
               (vi) Subject to any applicable laws, any combination of the
consideration provided in the foregoing paragraphs (i), (ii), (iii), (iv) and
(v); and
          (c) Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and any other federal or state securities laws or regulations. The
Committee may, in its absolute discretion, take whatever additional actions it
deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations; and
          (d) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which may be in the form of
consideration permitted under Section 4.2(b), subject to Section 10.5 of the
Plan; and
          (e) In the event the Option or portion thereof shall be exercised by
any person or persons other than Optionee, appropriate proof of the right of
such person or persons to exercise the Option.
     4.3 Rights as Stockholder; Issuance of Shares. Neither Optionee nor any
person claiming under or through Optionee shall be, nor have any of the rights
or privileges of, a stockholder of the Company in respect of any shares
purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares have been issued by the Company or book
entries evidencing such shares have been made by the Company. The issuance of
shares of Common Stock pursuant to exercise of the Option is subject to the
conditions set forth in Section 5.3 of the Plan.
ARTICLE V
OTHER PROVISIONS
     5.1 Option Not Transferable.
          (a) The Option may not be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a QDRO, unless and until the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation,

A-4



--------------------------------------------------------------------------------



 



anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
          (b) During the lifetime of Optionee, only Optionee may exercise the
Option or any portion thereof, unless it has been disposed of pursuant to a
QDRO. After the death of Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by Optionee’s personal representative or by any person empowered to do
so under the deceased Optionee’s will or under the then applicable laws of
descent and distribution.
     5.2 Restrictive Legends and Stop-Transfer Orders.
          (a) Shares issued upon the exercise of the Option shall be issued to
Optionee, at the sole discretion of the Committee, in either (a) uncertificated
form, with the shares recorded in the name of Optionee in the books and records
of the Company’s transfer agent with appropriate notations regarding any
restrictions imposed pursuant to this Agreement, or (b) certificate form. The
share certificate or certificates or book entry evidencing the shares of Common
Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.
          (b) Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
     5.3 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Optionee shall be
addressed to Optionee at the address given beneath Optionee’s signature on the
Grant Notice. By a notice given pursuant to this Section 5.3, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to Optionee shall, if Optionee is then
deceased, be given to the person entitled to exercise his or her Option pursuant
to Section 5.1(b) by written notice under this Section 5.3. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
     5.4 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.5 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of California, without
regard to the conflicts of law principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     5.6 Conformity to Securities Laws. Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange

A-5



--------------------------------------------------------------------------------



 



Act and any and all regulations and rules promulgated by the Securities and
Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
     5.7 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Optionee or such other person as
may be permitted to exercise the Option pursuant to Section 5.1(b) and by a duly
authorized representative of the Company.
     5.8 No Employment Rights. If Optionee is an Employee, nothing in the Plan
or this Agreement shall confer upon Optionee any right to continue in the employ
of the Company or any Subsidiary or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Optionee at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Optionee.
     5.9 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
     5.10 Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Optionee shall give prompt notice to the Company of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to him. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Optionee in such disposition or other
transfer.
     5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Optionee is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     5.12 Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof.

A-6